Opinion filed August 19, 2021




                                      In The


        Eleventh Court of Appeals
                                   ___________

                                No. 11-21-00172-CR
                                   ___________

                   PAUL WAYNE PALMER, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                 On Appeal from the County Court at Law No. 2
                             Taylor County, Texas
                       Trial Court Cause No. 2-285-20


                      MEMORANDUM OPINION
      Appellant filed an untimely notice of appeal from a conviction for the offense
of criminal trespass. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on June 18, 2021, and that his notice of appeal was filed in the district
clerk’s office on August 9, 2021. When the appeal was filed in this court, we notified
Appellant that the notice of appeal appeared to be untimely—as it was due to be filed
on or before July 19, 2021. We also informed Appellant that the appeal may be
dismissed for want of jurisdiction, and we requested that Appellant respond to our
letter and show grounds to continue.
      In response to this court’s letter, Appellant’s counsel submitted a motion to
dismiss the appeal. Because the motion was not signed by Appellant and was instead
signed by counsel only, see TEX. R. APP. P. 42.2(a), this court filed the motion as a
response to our letter. In the response, counsel agrees that the notice of appeal was
not timely filed; counsel states that he was unaware of the relevant dates at the time
that he was appointed to represent Appellant on appeal. Counsel indicates that he
may pursue a writ relating to the inadvertent late filing of the notice of appeal. In
that regard, counsel has requested that we dismiss this appeal and expedite the
issuance of mandate.
      Pursuant to TEX. R. APP. P. 26.2(a), a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant did not file a motion for new trial and that his
notice of appeal was not filed with the clerk of the trial court until fifty-two days
after the sentence was imposed. The notice of appeal was therefore untimely.
Absent a timely filed notice of appeal or the granting of a timely motion for extension
of time, we do not have jurisdiction to entertain the appeal. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23
(Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App.
1993).




                                            2
      Accordingly, this appeal is dismissed for want of jurisdiction. Pursuant to
Appellant’s request, the mandate of this court shall be issued in an expedited manner.
See TEX. R. APP. P. 18.1(c).


                                                    PER CURIAM


August 19, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3